Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 2, 2022

                                     No. 04-22-00054-CV

                                     Douglas K. SMITH,
                                         Appellant

                                               v.

                                      PIONEER BANK,
                                          Appellee

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-CI-24897
                        Honorable Norma Gonzales, Judge Presiding


                                        ORDER
       Appellant’s motion for rehearing was due by September 1, 2022, and on that day,
appellant filed a motion requesting a seven-day extension of time. After consideration, we grant
the motion and order appellant to file his motion for rehearing by September 8, 2022.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of September, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court